Exhibit 10.41
COMMUNICATIONS INFRASTRUCTURE INVESTMENTS, LLC
FOURTH AMENDMENT TO VESTING AGREEMENT
This Fourth Amendment to Vesting Agreement (the “Fourth Amendment”) is effective
as of January 24, 2011 and amends that certain Vesting Agreement by and among
Communications Infrastructure Investments, LLC, a Delaware limited liability
company (the “Company”), Daniel P. Caruso (the “Executive”) and the Founder
Investors (as defined therein), dated as of December 31, 2007, as has been
amended (the “Vesting Agreement”).
Recitals
Whereas, pursuant to Section 6.7 of the Vesting Agreement, the Vesting Agreement
may be modified or amended at any time and from time to time with the written
consent of the Executive, the Founder Investors and the Company; and
Whereas, the undersigned constitute all of the Executive, the Founder Investors
and the Company.
Now, Therefore, the Vesting Agreement is hereby amended as follows:
1. Section 3.2 (Executive Common Units) of the Vesting Agreement shall be
amended to include the following additional subparagraph:
(d) For the Executive Common Units issued as Class D Common Units on January 24,
2011 (as designated on Schedule A attached hereto) (the “Class D Executive
Common Units”), the Founder Common Investor(s) identified on Schedule A shall
vest into such Class D Executive Common Units as follows: The Class D Common
Units vesting start date is January 1, 2011 (the “Class D Vesting Start Date”).
The issuance date is January 24, 2011 (the “Issuance Date”). The vesting end
date is January 1, 2014 (the “Vesting End Date”). On January 1, 2012 (the “First
Vesting Date”), two million and six hundred and seventy one thousand and seven
hundred and nineteen (2,671,719) of the Class D Executive Common Units shall
vest and thereafter, on a monthly basis measured from the First Vesting Date
through the Vesting End Date, a number of Class D Executive Common Units equal
to 1/36 of the aggregate number of Class D Executive Common Units shall vest.
The Common Unit Threshold D, as that term is defined in the LLC Agreement and as
it relates to the Class D Executive Common Units hereunder, shall be
$45,000,000.00. Such Class D Executive Common Units shall receive distributions
from the Company pursuant to the LLC Agreement when the aggregate distributions
previously made with respect to Issued Common Units pursuant to the LLC
Agreement are equal to or greater than such Common Unit Threshold D.
2. Schedule A to the Vesting Agreement shall be replaced with the Schedule A
attached hereto, and shall be effective as of the date hereof.

 

 



--------------------------------------------------------------------------------



 



3. Except as set forth in this Fourth Amendment, the Vesting Agreement shall
remain unchanged and in full force and effect.
4. This Fourth Amendment may be executed in one or more counterparts and/or by
facsimile, each of which shall be deemed an original and all of which taken
together shall constitute one instrument.
5. This Fourth Amendment will be governed by and construed according to the laws
of the State of Colorado as such laws are applied to agreements entered into and
to be performed entirely within Colorado between Colorado residents.
6. Capitalized terms not defined herein shall have the meaning given to them in
the Vesting Agreement.
[Remainder of Page Intentionally Blank]

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Fourth Amendment as of the
date first above written.

                  Communications Infrastructure Investments, LLC    
 
           
 
  By:   /s/ Scott Beer                       Name: Scott Beer         Title:
General Counsel    
 
                EXECUTIVE:      
 
  /s/ Daniel P. Caruso                   Daniel P. Caruso    
 
                FOUNDER INVESTORS:    
 
                Bear Investments, LLLP    
 
           
 
  By:   /s/ Daniel P. Caruso
 
        Daniel P. Caruso         General Partner    
 
                Bear Equity, LLC    
 
           
 
  By:   /s/ Daniel P. Caruso
 
        Daniel P. Caruso         Manager    
 
                          Daniel P Caruso, individually    

Signature Page
Fourth Amendment to Vesting Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule A
Executive Common Units

              Number of       Executive   Entity   Common Units  
Class A Common Units:
       
Issued as of December 31, 2007:
       
Bear Investments, LLLP
    7,470,834  
Daniel P. Caruso
    2,490,277  
 
       
Issued as of March 21, 2008:
       
Bear Investments, LLLP
    2,805,555  
Daniel P. Caruso
    2,805,556  
 
     
Total Class A Common Units
    15,572,222  
 
       
Class B Common Units:
       
Issued as of October 20, 2009:
       
Bear Investments, LLLP
    0  
Daniel P. Caruso
    2,300,000  
 
       
Issued as of March 19, 2010:
       
Bear Investments, LLLP
    1,300,000  
Daniel P. Caruso
    0  
 
     
Total Class B Common Units
    3,600,000  
 
       
Class D Common Units:
       
Issued as of January 24, 2011:
       
Bear Investments, LLLP
    8,096,118  
Daniel P. Caruso
    0  
 
       
Total Class D Common Units
    8,096,118  
 
     
 
       
Total Executive Common Units
    27,268,340  

 

 